     Clayeo C. Arnold, SBN 65070
 1   Anthony M. Ontiveros, SBN 152758
     CLAYEO C. ARNOLD,
 2   A PROFESSIONAL LAW CORPORATION
     865 Howe Avenue
 3   Sacramento, CA 95825
     Telephone: (916) 777-7777
 4   Facsimile: (916) 924-1829
     Email: aontiveros@justice4you.com
 5
     Attorneys for Plaintiff,
 6   Angelica Mata Ramirez
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO DIVISION

11

12   ANGELICA MATA RAMIREZ,                            Case No.: 2:17-cv-02379-MCE-AC

13          Plaintiff,                 STIPULATION AND ORDER TO FILE
     vs.                               SIGNED VERSION OF PLAINTIFF’S
14                                     MEMORANDUM OF POINTS AND
     WELLS FARGO BANK, N.A. AND DOES 1 AUHORITIES AND EXTEND DEADLINE
15
                                       FOR FILING OF DEFENDANT’S REPLY
     THROUGH 50, INCLUSIVE,            BRIEF
16

17          Defendants.                                DATE:          JUNE 13, 2019
                                                       TIME:          2:00 P.M.
18                                                     DEPT.:         7
19

20   TO THE HONORABLE COURT:
21          On May 30, 2019, at approximately 8:47 p.m., Plaintiff Angelica Mata Ramirez
22   electronically filed and served her Memorandum of Points and Authorities in Opposition to
23   Motion for Summary Judgment.
24          On May 31, 2019, the Court Clerk advised Plaintiff’s counsel via electronic filing email
25   that there was a deficiency in the filing because the Memorandum of Points and Authorities was
26   not signed. When Plaintiff’s counsel’s office checked the filing, it was noticed that a draft version
27   of the Memorandum of Points and Authorities was filed.
28   ///

                                                       1
 1          Plaintiff’s counsel was unaware that a draft version of Plaintiffs Memorandum of Points

 2   and Authorities was filed with the Court rather than the finalized signed version.

 3          Plaintiff’s counsel notified Defendant’s counsel of this error and offered to extend the

 4   deadline for Defendant to file and serve its Reply Brief by two additional days. Defendant

 5   accepted the offer.

 6          Now, therefore, the parties, by and through their respective counsel of record, hereby enter

 7   into the following stipulation:

 8          1.      Plaintiff’s final signed version of Memorandum of Points and Authorities in

 9   Opposition to Motion for Summary Judgment shall be filed on May 31, 2019.

10          2.      Defendant shall have up to and including June 10, 2019 to file its Reply Brief to

11   Plaintiff’s Memorandum of Points and Authorities in Opposition to motion for Summary

12   Judgment.

13

14   Date: May 31, 2019                           CLAYEO C. ARNOLD
                                                  A Professional Law Corporation
15
                                                  By: /s/ Anthony M. Ontiveros
16
                                                      Anthony M. Ontiveros
17                                                    Attorney for Plaintiff

18
19   Date: May 31, 2019                           ALLEN MATKINS LECK GAMBLE
                                                  MALLORY & NATSIS LLP
20                                                By: /s/ Alexander Nestor
21                                                    Alexander Nestor
                                                      Attorney for Defendant
22

23          IT IS SO ORDERED.

24   Dated: June 5, 2019

25

26
27

28


                                                      2
